Name: 78/192/EEC: Commission Decision of 2 February 1978 on the Advisory Committee on Live Plants
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-02-28

 Avis juridique important|31978D019278/192/EEC: Commission Decision of 2 February 1978 on the Advisory Committee on Live Plants Official Journal L 058 , 28/02/1978 P. 0046 - 0046 Greek special edition: Chapter 03 Volume 20 P. 0133 Spanish special edition: Chapter 03 Volume 13 P. 0251 Portuguese special edition Chapter 03 Volume 13 P. 0251 ****( 1 ) OJ NO L 68 , 19 . 3 . 1969 , P . 8 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 56 . COMMISSION DECISION OF 2 FEBRUARY 1978 ON THE ADVISORY COMMITTEE ON LIVE PLANTS ( 78/192/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON LIVE PLANTS WAS SET UP BY THE COMMISSION DECISION OF 25 FEBRUARY 1969 ( 1 ), AS LAST AMENDED BY THE DECISION OF 31 OCTOBER 1973 ( 2 ); WHEREAS THE NEED FOR A MORE DIVERSIFIED REPRESENTATION OF CERTAIN ECONOMIC INTERESTS , WHICH SHOULD BE REFLECTED IN THE COMPOSITION OF THE COMMITTEE , MAKES A FURTHER AMENDMENT OF THE DECISION NECESSARY , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF THE COMMISSION DECISION OF 25 FEBRUARY 1969 IS AMENDED TO READ AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 36 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - 12 TO REPRESENTATIVES OF GROWERS , - SIX TO REPRESENTATIVES OF PRODUCERS ' COOPERATIVES , - NINE TO REPRESENTATIVES OF TRADERS IN LIVE PLANTS AND NURSERY PRODUCE , - FIVE TO HORTICULTURAL WORKERS ' REPRESENTATIVES , - FOUR TO CONSUMERS ' REPRESENTATIVES . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 2 FEBRUARY 1978 . DONE AT BRUSSELS , 2 FEBRUARY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT